United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, LOS ANGELES
PROCESSING & DISTRIBUTION CENTER,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0754
Issued: December 31, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February 18, 2020 appellant filed a timely appeal from a January 16, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 16, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish disability from work
on August 28 and 29, 2019 causally related to her accepted employment injury.
FACTUAL HISTORY
On April 4, 2008 appellant, then a 47-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that on that date she sustained injuries to three toes on her left foot when a pit
operator driving a forklift backed through plastic strips and struck her left foot while in the
performance of duty. OWCP initially accepted the claim for a crush injury of the left toe(s) and
fracture of one or more phalanges of the left foot, and subsequently expanded acceptance of the
claim to include gangrene and a mood disorder secondary to an industrially-related general medical
condition. An OWCP nurse’s report dated September 5, 2008 related that appellant’s great and
second toes had partially auto-amputated.
Appellant stopped work on the date of injury and returned to full-time regular-duty work
on March 10, 2011. OWCP paid her wage-loss compensation on the supplemental rolls as of
May 20, 2008 and on the periodic rolls from April 12, 2009 until her return to work on
March 10, 2011. Following a schedule award, it again paid appellant wage-loss compensation for
intermittent disability commencing March 14, 2014.
On October 29, 2019 appellant filed a claim for wage-loss compensation (Form CA-7) for
intermittent leave without pay on August 28 and 29, 2019. In an accompanying time analysis form
(Form CA-7a) she claimed 3.25 hours of wage loss on August 28, 2019 and 4 hours of wage loss
on August 29, 2019 due to a medical treatment of her accepted conditions.
In development letter dated November 4, 2019, OWCP requested that appellant submit
medical evidence supporting treatment on August 28 and 29, 2019. It afforded her 30 days to
provide the requested information.
On January 6, 2020 OWCP received progress notes dated November 11, 2019 from
Dr. Lishan Workenah, a psychiatrist, who noted appellant’s last three encounter dates, which
included August 28, 2019.
By decision dated January 16, 2020, OWCP denied appellant’s claim for wage-loss
compensation due to time lost from work to attend medical appointments on August 28
and 29, 2019. It found that no medical evidence was submitted following the November 4, 2019
development letter.
LEGAL PRECEDENT
OWCP’s procedures provide that wages lost for compensable medical examinations or
treatment may be reimbursed.3 A claimant who has returned to work following an accepted injury
3
Federal (FECA) Procedure Manual, Part 2 -- Claims, Wages Lost for Medical Examination or Treatment, Chapter
2.901.19 (February 2013).

2

or illness may need to undergo examination or treatment and such employee may be paid
compensation for wage loss while obtaining medical services and for a reasonable time spent
traveling to and from the medical provider’s location.4 Wage loss is payable only if the
examination, testing, or treatment is provided on a day which is a scheduled workday and during
a scheduled tour of duty. Wage-loss compensation for medical treatment received during off-duty
hours is not reimbursable.5 The evidence should establish that a claimant attended an examination
or treatment for the accepted work injury on the dates claimed in order for compensation to be
payable.6 For a routine medical appointment, a maximum of four hours of compensation may be
allowed. However, longer periods of time may be allowed when required by the nature of the
medical procedure and/or the need to travel a substantial distance to obtain the medical care. The
claims for wage loss should be considered on a case-by-case basis.7
In the case of William A. Couch,8 the Board held that, when adjudicating a claim, OWCP
is obligated to consider all evidence properly submitted by a claimant and received by OWCP
before the final decision is issued.
ANALYSIS
The Board finds that the case is not in posture for decision.
Appellant filed a claim for wage-loss compensation on October 29, 2019 alleging wage
loss due to her attending podiatric and psychiatric appointments on August 28 and 29, 2019,
respectively. In a development letter dated November 4, 2019, OWCP requested that she submit
medical evidence substantiating her attendance at medical appointments on August 28 and 29,
2019 and afforded her at least 30 days to submit such evidence. In the decision dated January 16,
2020, it found that no evidence had been received following the November 4, 2019 development
letter. However, on January 6, 2020 OWCP did receive a series of progress reports from
Dr. Workenah, which included mention of an evaluation on August 28, 2019.
As the Board’s decisions are final as to the subject matter appealed, it is crucial that all
evidence relevant to the subject matter of the claim properly submitted to OWCP be reviewed and
addressed.9 For this reason, the case will be remanded to OWCP to enable it to properly consider
all the evidence submitted at the time of the January 16, 2020 decision. Following this and other

4

Id. at Chapter 2.901.19(a); see M.B., Docket No. 19-1049 (issued October 21, 2019); T.S., Docket No. 19-0347
(issued July 9, 2019); E.W., Docket No. 17-1988 (issued January 28, 2019).
5

Id. at Chapter 2.901.19(a)(2).

6

Id. at Chapter 2.901.19(a)(3).

7

Id. at Chapter 2.901.19(c).

8

41 ECAB 548 (1990).

9
J.S., Docket No. 19-1073 (issued January 6, 2020); T.J., Docket No. 14-1854 (issued February 3, 2015); see
Yvette N. Davis, 55 ECAB 475 (2004).

3

such further development as OWCP deems necessary, it shall issue a de novo decision on the
merits of appellant’s claim for compensation.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 16, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: December 31, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

